FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 ofthe Securities Exchange Act of 1934 For the month of November, 2014 Commission File Number: 001-12440 ENERSIS S.A. (Translation of Registrant’s Name into English) Santa Rosa 76Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will fileannual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-Kin paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-Kin paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the informationontained in this Form, the Registrant is also thereby furnishing theinformation to the Commissionpursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes” is marked, indicate below the file number assigned to the registrantin connection with Rule12g3-2(b): N/A SIGNIFICANT EVENT ENERSIS S.A. Securities Registration Record No. 175 Santiago, November 25, 2014 Ger. Gen. No. 109/2014 Ref.: Significant Event Mr. Carlos Pavez T. Superintendent of Securities and Insurance Superintendence of Securities and Insurance Av. Libertador General Bernardo O’Higgins N°. 1449 Santiago, Chile Dear Sir, In accordance with articles 9 and 10 under Securities Market Law N° 18,045, and as established under General Norm N° 30 of the Superintendence, duly authorized on behalf of Enersis (the “Company”), I hereby inform you of the following significant event: In its session held today, the Company’s Board of Directors approved the acquisition of its subsidiary Inmobiliaria Manso de Velasco Limitada (hereinafter IMV) by its subsidiary ICT Servicios Informáticos Limitada (ICT), in such a way that the first is discontinued, and the latter remains in operation. ICT will incorporate all the rights, obligations and equity of IMV. Enersis S.A. holds 99.99997% of IMV equity, and the remaining 0.00003% is held by ICT (the absorbing company). In turn, Enersis S.A. holds 99% of ICT equity, with the remaining 1% held by Chilectra S.A., also an Enersis S.A. subsidiary. Considering that Enersis S.A. already controls and consolidates both companies, this operation does not alter the value of assets and liabilities in Enersis’ Consolidated Financial Statements. Sincerely yours, Luigi Ferraris Chief Executive Officer c.c. Santiago Stock Exchange Electronic Stock Exchange Valparaíso Stock Exchange Banco Santander Santiago – Bonholders Representative Risk Classification Commission Enersis - Santa Rosa 76 - Teléfono: (56 - 2) 2 3534400 - Casilla 1557 – Correo Central - Santiago - Chile SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ENERSIS S.A. By: /s/ Luigi Ferraris Title: Chief Executive Officer Date:November 28, 2014
